Citation Nr: 1401664	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-36 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether termination of the appellant's Dependents' Educational Assistance benefits on April 8, 2010, for enrollment period from December 11, 2009, to May 26, 2010, was correct?



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had military service from October 1962 to January 1983.

The appellant is the spouse of the Veteran and was in receipt of Dependents' Educational Assistance benefits.  Eligibility was reportedly determined effective December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision letter of the Department of Veterans Affairs (VA) Education Service of the Regional Office (RO) in Muskogee, Oklahoma.  The Montgomery RO otherwise has jurisdiction of the claims folder. 

In December 2012, the Board remanded this case; however, for the reasons discussed below another remand is necessary.

Following review of the evidence, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the December 2012 Board remand, the statement of the case issued contains laws and regulations that pertain to Chapter 34.  It is also noted that there was some notice of Chapter 30 regulations.  She has not, however, based on the record before the Board, been informed of corresponding criteria for Chapter 35.  Thus, it does not appear that the appellant has been provided with appropriate notice in this case.  For due process purposes, additional legal notice should be provided.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Provide appellant with appropriate notice or the provisions governing her case from Chapter 35.  Allow time for additional argument or evidence.  Then readjudicate the claim using laws and regulations pertaining to Chapter 35.  To the extent the benefit sought is not granted, the appellant should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

